Citation Nr: 1517718	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a stomach condition. 

4. Entitlement to service connection for a bilateral hand disability.  

5. Entitlement to an effective date earlier than July 1, 2014, for the grant of service connection for a traumatic brain injury (TBI). 

6. Entitlement to an initial disability rating in excess of 10 percent for a TBI. 

7. Entitlement to an effective date earlier than July 1, 2014, for the grant of service connection for tinnitus. 

8. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

9. Entitlement to a disability rating in excess of 30 percent prior to July 1, 2014, for posttraumatic stress disorder (PTSD), and to a disability rating in excess of 70 percent thereafter.  

10. Entitlement to an effective date earlier than February 28, 2011, for the award of a 10 percent disability rating for a scar from a shell fragment wound to the head.  

11. Entitlement to a disability rating in excess of 10 percent for a scar from a shell fragment wound to the head.  

12. Entitlement to service connection for leishmaniasis. 

13. Entitlement to service connection for a muscle condition.  

14. Entitlement to service connection for a sleep disorder.

15. Entitlement to service connection for a right foot disability. 

16. Entitlement to service connection for a left foot disability. 

17. Entitlement to service connection for glaucoma.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed in part using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 60 days to allow the Veteran to submit additional evidence; none was received.  

A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2014).  In December 2014, more than 90 days after this case was certified to the Board, the Veteran submitted a properly executed VA Form 21-22a in favor of Mr. J. Michael Woods, thus revoking the previous power of attorney for The American Legion.  Good cause having been shown, the Veteran's correct representative is Mr. Woods.  38 C.F.R. 20.1304 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims for service connection for a right knee disability, a back disability, a bilateral hand disability, and a stomach condition require additional development.  At his May 2014 hearing, the Veteran testified that he received medical treatment through VA.  However, there are no VA treatment records associated with his claims file.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran testified that he was treated for his bilateral hand disability at Vanderbilt Hospital.  The Veteran should be provided with the appropriate release forms to allow the AOJ to attempt to obtain those records.  

With regard to the Veteran's right knee disability, a VA examination is necessary.  He has been diagnosed with degenerative joint disease (DJD) of the right knee and has consistently asserted that it was the result of stepping in a foxhole while on night patrol in the Republic of Vietnam.  He asserts that his back disability was the result of carrying heavy gear on patrol and sleeping on the ground.  His DD Form 2014 shows that he served in the Republic of Vietnam and was awarded a Combat Infantryman Badge and a Purple Heart.  His military occupational specialty was infantryman.  The Board finds that he engaged in combat.  Further, the Board finds that his statements in regard to stepping in a foxhole and experiencing back pain after carrying gear and sleeping on the ground to be credible and consistent with his military service.  See 38 U.S.C.A. § 1154(b) (West 2014).  An examination is necessary for the Board to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Lastly, the Veteran submitted a timely December 2014 Notice of Disagreement (NOD) for all issues addressed in the October 2014 rating decision.  However, the AOJ has yet to promulgate a Statement of the Case (SOC) with regard to these issues.  These claims must be remanded to the AOJ for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal of these issues in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his attorney a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of (1) entitlement to an effective date earlier than July 1, 2014, for the grant of service connection for a TBI; (2) entitlement to an initial disability rating in excess of 10 percent for a TBI; (3) entitlement to an effective date earlier than July 1, 2014, for the grant of service connection for tinnitus; (4) entitlement to an initial disability rating in excess of 10 percent for tinnitus; (5) entitlement to a disability rating in excess of 30 percent prior to July 1, 2014, for PTSD, and to a disability rating in excess of 70 percent thereafter; (6) entitlement to an effective date earlier than February 28, 2011, for the award of a 10 percent disability rating for a scar from a shell fragment wound to the head; (7) entitlement to a disability rating in excess of 10 percent for a scar from a shell fragment wound to the head; (8) entitlement to service connection for leishmaniasis; (9) entitlement to service connection for a muscle condition; (10) entitlement to service connection for a sleep disorder; (11) entitlement to service connection for a right foot disability; (12) entitlement to service connection for a left foot disability; and (13) entitlement to service connection for glaucoma.  

2. Attempt to obtain any outstanding VA treatment records that may exist and associate them with the Veteran's claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

3. Provide the Veteran with release forms for medical records generated by his private health care providers, including Vanderbilt Hospital.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

4. Schedule the Veteran for an examination with an appropriate clinician for his right knee disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A June 2011 record from Dr. W. M. noting a diagnosis of DJD of the right knee.

ii. A February 2013 statement from the Veteran where he asserts that he hurt his right knee stepping in a foxhole in the Republic of Vietnam, and that since that time it has been hard for him to climb stairs.  

iii. The transcript of the Veteran's May 2014 Board hearing.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The examiner is advised that the Board finds the Veteran's assertion that he hurt his knee stepping in a foxhole as part of his combat role in the Republic of Vietnam to be credible.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability began during active service, is related to any incident of service, or began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an examination with an appropriate clinician for his back disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. March 2011 and April 2011 records from Stonecrest Family Physicians noting muscle spasm in the back.  

ii. A February 2013 statement from the Veteran that his back disability was caused by carrying heavy equipment through the jungle in the Republic of Vietnam.  

iii.  The transcript of the Veteran's May 2014 Board hearing.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The examiner is advised that the Board finds the Veteran's assertion that he carried heavy gear and slept on the ground as part of his combat role in the Republic of Vietnam to be credible.  

d. The examiner must provide all diagnoses applicable to the Veteran's back.  For each disability diagnosed, if any, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for a right knee disability, a back disability, a bilateral hand disability, and a stomach condition.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case with regard to these issues and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




